Exhibit 10.3

ANNEX C

 

REGISTRATION RIGHTS AND LOCKUP AGREEMENT

BY AND AMONG

PMC COMMERCIAL TRUST

AND

CIM URBAN REIT, LLC

CIM URBAN PARTNERS GP, LLC

 

 

DATED AS OF                     , 2013

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   1.     

REGISTRATION RIGHTS.

     C-1         1.1.    Definitions.      C-1         1.2.    Request for
Registration.      C-2         1.3.    Company Registration.      C-4        
1.4.    Form S-3 Registration.      C-4         1.5.    Obligations of the
Company.      C-5         1.6.    Registration In Connection With Hedging
Transactions.      C-8         1.7.    Furnish Information; Limitation of
Obligations.      C-9         1.8.    Expenses of Registrations.      C-9   
     1.9.    Indemnification.      C-9         1.10.    Rule 144 Reporting.     
C-11         1.11.    Assignment of Registration Rights.      C-11         1.12.
   Limitations on Subsequent Registration Rights.      C-12         1.13.   
Lockup.      C-12         1.14.    Confidential Information.      C-12        
1.15.    Termination of Registration Rights.      C-13    2.     

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     C-13    3.     

MISCELLANEOUS.

     C-13         3.1.    Effectiveness.      C-13         3.2.    Successors
and Assigns.      C-13         3.3.    Governing Law.      C-13         3.4.   
Counterparts.      C-14         3.5.    Notices.      C-14         3.6.   
Attorneys’ Fees.      C-14         3.7.    Amendments and Waivers.      C-14   
     3.8.    Other Agreements.      C-14         3.9.    Specific Performance.
     C-14         3.10.    Severability.      C-14         3.11.    Rules of
Construction.      C-14         3.12.    Entire Agreement.      C-15   

 

C-i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AND LOCKUP AGREEMENT

THIS REGISTRATION RIGHTS AND LOCKUP AGREEMENT (this “Agreement”) is made and
entered into as of             , 2013 by and between PMC Commercial Trust, a
Texas real estate investment trust (the “Company”), CIM Urban REIT, LLC, a
Delaware limited liability company (“CIM”), and CIM Urban Partners GP, LLC, a
Delaware limited liability company (“CIM GP”).

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of July 8, 2013
(as the same may be amended, modified and supplemented from time to time prior
to the date hereof, the “Merger Agreement”), by and among the Company, Southfork
Merger Sub, LLC, a Delaware limited liability company and a direct wholly owned
subsidiary of the Company (“PMC Merger Sub”), CIM and CIM Merger Sub, LLC, a
Delaware limited liability company and a direct wholly owned subsidiary of CIM
(“CIM Merger Sub”), CIM Merger Sub will merge with and into PMC Merger Sub (the
“Merger”) in accordance with applicable state law and upon the terms and
conditions set forth in the Merger Agreement;

WHEREAS, in connection with the Merger, CIM and CIM GP shall in the aggregate be
entitled to receive (i) 22,000,003 common shares of beneficial interest, par
value $0.01 per share, of the Company (the “Common Shares”), and (ii) 65,028,571
convertible preferred shares of beneficial interest, par value $0.01 per share,
of the Company (the “Preferred Shares”); and

WHEREAS, the parties wish to provide for the registration rights, lock up
restrictions, and other rights and obligations set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises set forth
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

1. Registration Rights.

1.1. Definitions.

For purposes of this Agreement:

(a) “Disclosure Package” means (i) the preliminary prospectus, (ii) each Free
Writing Prospectus and (iii) all other information that is deemed, under Rule
159 under the Securities Act, to have been conveyed to purchasers of securities
at the time of sale (including, without limitation, a contract of sale).

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(c) “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor form under the Securities Act subsequently adopted by
the SEC which permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

(d) “Free Writing Prospectus” means any “free writing prospectus,” as defined in
Rule 405 of the Securities Act.

(e) “Hedging Counterparty” means a broker-dealer registered under Section 15(b)
of the Exchange Act or an affiliate thereof or any other financial institution
or third party.

(f) “Hedging Transaction” means any transaction involving a security linked to
the Registrable Class Securities or any security that would be deemed to be a
“derivative security” (as defined in Rule 16a-1(c) under the Exchange Act) with
respect to the Registrable Class Securities or any transaction (even if not a
security) which would (were it a security) be considered such a derivative
security, or which transfers some or all of the economic risk of ownership of
the Registrable Class Securities, including, without limitation, any forward

 



--------------------------------------------------------------------------------

contract, equity swap, put or call, put or call equivalent position, collar,
non-recourse loan, sale of exchangeable security or similar transaction. For the
avoidance of doubt, the following transactions shall be deemed to be Hedging
Transactions:

(i) transactions by a Holder in which a Hedging Counterparty engages in short
sales of Registrable Class Securities pursuant to a prospectus and may use
Registrable Securities to close out its short position;

(ii) transactions pursuant to which a Holder sells short Registrable
Class Securities pursuant to a prospectus and delivers Registrable Securities to
close out its short position; and

(iii) transactions by a Holder in which the Holder delivers, in a transaction
exempt from registration under the Securities Act, Registrable Securities to the
Hedging Counterparty who will then publicly resell or otherwise transfer such
Registrable Securities pursuant to a prospectus or an exemption from
registration under the Securities Act.

(g) “Holder” means any person owning or having the right to acquire Registrable
Securities or any assignee thereof in accordance with Section 1.11 hereof.

(h) “Law” means any statute, law, ordinance, rule or regulation of any
governmental entity.

(i) “Merger Issuance Shares” means (i) the Common Shares and Preferred Shares
issued pursuant to the Merger Agreement; (ii) the Common Shares issued upon
conversion of the Preferred Shares issued pursuant to the Merger Agreement; and
(iii) any shares of capital stock issued as (or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or upon exercise or in exchange for or in
replacement of, the shares referenced in (i) or (ii) above.

(j) “Public Sale” means any sale of Registrable Securities to the public
pursuant to a public offering registered under the Securities Act or to the
public through a broker or market-maker pursuant to the provisions of Rule 144
(or any successor rule) adopted under the Securities Act or any other public
offering not required to be registered under the Securities Act.

(k) “Register,” “registered” and “registration” refer to a registration effected
by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.

(l) “Registrable Class Securities” means securities of the Company that are of
the same class and series as the Registrable Securities.

(m) “Registrable Securities” means: (i) the Common Shares issued to CIM or CIM
GP pursuant to the Merger Agreement; (ii) any Common Shares acquired on or after
the date hereof by any of the Holders, including any and all Common Shares
acquired upon conversion of the Preferred Shares issued to CIM or CIM GP
pursuant to the Merger Agreement; and (iii) any shares of capital stock issued
as (or issuable upon the conversion or exercise of any warrant, right or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of the shares referenced in (i) or (ii) above;
provided, that Registrable Securities shall not include (x) the Preferred Shares
issued to CIM or CIM GP pursuant to the Merger Agreement; or (y) any Common
Shares previously (A) sold in a Public Sale, or (B) sold in a transaction in
which the transferor’s rights hereunder are not assigned in accordance with
Section 1.11 hereof.

(n) The number of shares of “Registrable Common Securities then outstanding”
shall be determined by the number of Common Shares outstanding which are, and
the number of Common Shares issuable pursuant to then exercisable or convertible
securities which are, Registrable Securities.

(o) The term “SEC” means the Securities and Exchange Commission.

(p) “Securities Act” means the Securities Act of 1933, as amended.

1.2. Request for Registration.

(a) If the Company shall receive a written request from the Holders of at least
a majority of the Registrable Common Securities then outstanding (the
“Initiating Holders”) that the Company file a registration

 

C-2



--------------------------------------------------------------------------------

statement under the Securities Act covering the registration of at least 5% of
the Registrable Common Securities then outstanding, or a lesser percent if the
anticipated aggregate offering price, net of underwriting discounts and
commissions, would exceed $5.0 million, then the Company shall:

(i) within ten (10) days of the receipt thereof, give written notice of such
request to all Holders; and

(ii) use commercially reasonable efforts to effect promptly the registration
under the Securities Act of all Registrable Securities which the Holders request
to be registered, subject to the limitations of subsection 1.2(b), in a written
request received by the Company within fifteen (15) days of the making of the
notice pursuant to Section 1.2(a)(i).

(b) If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to subsection 1.2(a) and the
Company shall include such information in the written notice referred to in
subsection 1.2(a). The underwriter or underwriters will be selected by the
Company, subject to the approval of a majority in interest of the Initiating
Holders. In such event, the right of any Holder to include Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Initiating Holders and such Holder) to the extent
provided herein. All Holders proposing to distribute their securities through
such underwriting shall (together with the Company as provided in
subsection 1.5(i)) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting. Notwithstanding
any other provision of this Section 1.2, if the managing underwriter advises the
Company and the Initiating Holders in writing that marketing factors require a
limitation of the number of shares to be underwritten, then the Company shall so
advise all Holders of Registrable Securities which would otherwise be
underwritten pursuant hereto, and the number of shares of Registrable Securities
that may be included in the underwriting shall be allocated among all Holders
thereof, including the Initiating Holders, in proportion (as nearly as
practicable) to the amount of Registrable Securities of the Company owned by
each Holder at the time of the filing of the registration statement; provided,
however, that the number of shares of Registrable Securities held by Holders to
be included in such underwriting shall not be reduced unless all other
securities are first entirely excluded from the underwriting. Registrable
Securities excluded or withdrawn from such underwriting shall be withdrawn from
the registration.

(c) Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a registration statement pursuant to this Section 1.2, a certificate
signed by the Company’s chief executive officer or the chairman of the board of
trust managers of the Company (the “Board”) stating that in the good faith
judgment of the Board, as evidenced by a resolution by the Board, it would be
seriously detrimental to the Company and its stockholders for such registration
statement to be filed and it is therefore essential to defer the filing of such
registration statement, the Company shall have the right to defer taking action
with respect to such filing for a period of not more than sixty (60) days after
receipt of the request of the Initiating Holders; provided, that the Company may
not utilize this right more than once in any twelve month period; provided
further, that this right is cumulative to the right under Section 1.4(b)(iii)
such that the Company may only defer the filing of a registration statement
under Section 1.2(c) or Section 1.4(b)(iii) once in any twelve-month period.

(d) In addition, the Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to this Section 1.2:

(i) After the Company has effected eight (8) registrations pursuant to this
Section 1.2 and such registration statements have been declared or ordered
effective and have remained effective for a period of at least 180 days;
provided, that if such request pursuant to this Section 1.2 is subsequently
withdrawn by the requester in writing, it shall not be counted against the
limitation of requests set forth in this Section 1.2(d)(i);

(ii) If the Company has effected a registration pursuant to this Section 1.2
within the preceding three (3) months, and such registration has been declared
or ordered effective; or

 

C-3



--------------------------------------------------------------------------------

(iii) If the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 1.4 below.

 

1.3. Company Registration.

(a) If (but without any obligation to do so) the Company proposes to register
any of its capital stock under the Securities Act for its own account or the
account of any of its stockholders with registration rights (other than in
connection with a registration effected solely to implement an employee benefit
plan or arrangement or a business combination transaction or any other similar
transaction for which a registration statement on Form S-4 under the Securities
Act or any comparable successor form is applicable), the Company will promptly
give written notice thereof to the Holders of Registrable Securities at least
twenty (20) days prior to the filing of such registration statement, or such
lesser time that is reasonable taking into account the Company’s contractual
obligation to file such registration statement. Upon the written request of each
Holder given within fifteen (15) days after the giving of such notice by the
Company, the Company shall, subject to the provisions of this Section 1.3, cause
to be registered under the Securities Act in such registration statement all of
the Registrable Securities that each such Holder has requested to be registered.

(b) In connection with any offering involving an underwriting of shares of the
Company’s capital stock, the Company shall not be required under this
Section 1.3 to include any of the Holders’ securities in such underwriting
unless they accept the terms of the underwriting as agreed upon between the
Company and the underwriters selected by it, and then only in such quantity as
the underwriters determine in their sole discretion will not jeopardize the
success of the offering by the Company. Regardless of any other provision of
this Section 1.3, if the underwriter advises the Company that marketing factors
require a reduction in the number of shares to be underwritten, then the number
of shares of Registrable Securities that may be included in the underwriting
shall be allocated first, to the Company and the Person or Persons requesting
such registration (if other than the Company) shall be entitled to participate
in accordance with the relative priorities, if any, as shall exist among them;
and then second, all other holders of securities having the right to include
such securities in such registration (including the Holders of the Registrable
Securities) shall be entitled to participate pro rata based on the number of
shares requested to be sold by such Holders. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.3
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. The registration expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 1.8 hereof.

1.4. Form S-3 Registration.

Notwithstanding anything in Section 1.2 or Section 1.3 to the contrary, in case
the Company shall receive from any Holders of Registrable Common Securities then
outstanding or Registrable Preferred Securities then outstanding, a written
request or requests that the Company effect a registration on Form S-3 and any
related qualification or compliance with respect to all or a part of the
Registrable Securities owned by such Holder or Holders, and the Company is then
eligible to use Form S-3 for the resale of Registrable Securities, the Company
will:

(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders; and

(b) promptly effect such registration and all such qualifications and
compliances as may be so requested and as would permit or facilitate the sale
and distribution of all or such portion of such Holder’s or Holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any other Holder or Holders joining in such
request as are specified in a written request given within fifteen (15) days
after receipt of such written notice from the Company; provided, that the
Company shall not be obligated to effect any such registration, qualification or
compliance, pursuant to this Section 1.4:

(i) if Form S-3 is not available for such offering by the Holders;

 

C-4



--------------------------------------------------------------------------------

(ii) if the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities at an aggregate price to the public (net of any underwriters’
discounts or commissions) of less than $2.5 million;

(iii) if the Company shall furnish to the Holders a certificate signed by the
Company’s chief executive officer or chairman of the Board stating that in the
good faith judgment of the Board as evidenced by a resolution by the Board, it
would be seriously detrimental to the Company and its stockholders for such Form
S-3 registration to be effected at such time, in which event the Company shall
have the right to defer the filing of the Form S-3 registration statement for a
period of not more than sixty (60) days after receipt of the request of the
Holder or Holders under this Section 1.4; provided, that the Company shall not
utilize this right more than once in any twelve-month period; provided further,
that this right is cumulative to the right under Section 1.2(c) such that the
Company may only defer the filing of a registration statement under
Section 1.2(c) or Section 1.4(b)(iii) once in any twelve-month period;

(iv) if the Company has, within the three (3) month period preceding the date of
such request, already effected one (1) registration on Form S-3 for the Holders
pursuant to Section 1.3, provided, that any such registration shall be deemed to
have been “effected” if the registration statement relating thereto (A) has
become or been declared or ordered effective under the Securities Act, and any
of the Registrable Securities of the Initiating Holder(s) included in such
registration have actually been sold thereunder and (B) has remained effective
for a period of at least 180 days; or

(v) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

(c) Subject to the foregoing, the Company shall file a registration statement
covering the Registrable Securities and other securities so requested to be
registered promptly after receipt of the request or requests of the Holders.
Registrations effected pursuant to this Section 1.4 shall not be counted as
requests for registration effected pursuant to Section 1.2 or Section 1.3,
respectively.

(d) If the Holders intend to distribute the Registrable Securities covered by
their request under this Section 1.4 by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 1.4
and the Company shall include such information in the written notice referred to
in subsection 1.4(a). The underwriter or underwriters will be selected by the
Company, subject to the approval of a majority in interest of the Holders
participating in such registration. In such event, the right of any Holder to
include Registrable Securities in such registration shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting (unless otherwise mutually
agreed by a majority in interest of the Holders participating in the
registration and the Holder) to the extent provided herein. All Holders
proposing to distribute their securities through such underwriting shall
(together with the Company as provided in subsection 1.5(h)) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting. Notwithstanding any other provision of this
Section 1.4, if the managing underwriter advises the Company and the Holders
participating in such underwriting in writing that marketing factors require a
limitation of the number of shares to be underwritten, then the Company shall so
advise all Holders of Registrable Securities which would otherwise be
underwritten pursuant hereto, and the number of shares of Registrable Securities
that may be included in the underwriting shall be allocated among all Holders
thereof, in proportion (as nearly as practicable) to the amount of Registrable
Securities of the Company owned by each Holder at the time of the filing of the
registration statement; provided, however, that the number of shares of
Registrable Securities held by Holders to be included in such underwriting shall
not be reduced unless all other securities are first entirely excluded from the
underwriting. Registrable Securities excluded or withdrawn from such
underwriting shall be withdrawn from the registration.

1.5. Obligations of the Company.

Whenever required under this Section 1 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use commercially reasonable efforts to cause such
registration statement to become effective, and, upon the

 

C-5



--------------------------------------------------------------------------------

request of the Holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for 180 days or, if
earlier, until the distribution contemplated in the registration statement has
been completed; provided, that, in the case of any registration of Registrable
Securities on Form S-3 which are intended to be offered on a continuous or
delayed basis, such 180-day period shall be extended, if necessary, to keep the
registration statement continuously effective, supplemented and amended to the
extent necessary to ensure that it is available for sales of such Registrable
Securities, and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the SEC
as announced from time to time, until the earlier of when (i) the Holders have
sold all of such Registrable Securities and (ii) the Holders may sell all of
such Registrable Securities on a single day pursuant to Rule 144(k) promulgated
under the Securities Act as determined by the counsel to the Company pursuant to
a written opinion letter to such effect, addressed and acceptable to the
Company’s transfer agent and the affected Holders.

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement; provided, that before filing a registration statement,
or any amendments or supplements thereto, the Company will furnish to counsel
selected by the Holders of the Registrable Securities covered by such
registration statement to represent such Holders, copies of all documents
proposed to be filed, which documents (other than the documents incorporated by
reference therein) will be subject to the review of such counsel.

(c) Furnish to the Holders and any Hedging Counterparty, if any, such numbers of
copies of such registration statement, the prospectus included in such
registration statement (including each preliminary prospectus, summary
prospectus and Free Writing Prospectus), and of each amendment and supplement
thereto (in each case including all exhibits filed therewith, including any
documents incorporated by reference), in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the public sale or other disposition of Registrable Securities
owned by such Holder or Hedging Counterparty.

(d) Register and qualify the securities covered by such registration statement
under such other securities or blue sky laws of such jurisdictions as shall be
reasonably requested by the Holders and do any and all other acts and things
which may be reasonably necessary or advisable to enable such Holders to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required in
connection therewith or as a condition thereto (i) to qualify to do business or
to file a general consent to service of process in any such states or
jurisdictions, (ii) subject itself to taxation in any jurisdiction or (iii) in
the case of a registration pursuant to Section 1.3, register or qualify such
Holder’s Registrable Securities in any jurisdiction where shares to be sold by
the Company or any other Person initiating such registration are not to be
registered or qualified.

(e) Notify each Holder of Registrable Securities covered by such registration
statement and any Hedging Counterparty, if applicable, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the Company’s becoming aware that the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the request of any such Holder or Hedging
Counterparty, prepare and furnish to such Holder and Hedging Counterparty a
reasonable number of copies of an amended or supplemental prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such amended or supplemental prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.

(f) Cause all such Registrable Securities registered pursuant to this Agreement
to be listed on any securities exchange on which any shares of the Common Shares
are then listed.

(g) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

 

C-6



--------------------------------------------------------------------------------

(h) Enter into and perform its obligations under such customary agreements
(including an underwriting agreement in customary form), which may include
indemnification provisions in favor of underwriters and other persons in
addition to, or in substitution for the provisions of Section 1.9 hereof, and
take such other actions as sellers of a majority of shares of such Registrable
Securities, a Hedging Counterparty, if any, or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities or any Registrable Class Securities in connection with
any Hedging Transaction.

(i) Make available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any underwriter participating in any
disposition to be effected pursuant to such registration statement, by any
Hedging Counterparty, and by any attorney, accountant or other agent retained by
any such seller, any such underwriter, or any such Hedging Counterparty all
pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees to supply all information reasonably requested by any such seller,
underwriter, Hedging Counterparty, attorney, accountant or agent in connection
with such registration statement.

(j) Obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or agent, and, in connection with a Hedging
Transaction, to any Hedging Counterparty, an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel.

(k) Use commercially reasonable efforts to prevent the issuance of any stop
order suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus relating to such
registration statement, and, if any such order is issued, to obtain the
withdrawal of any such order at the earliest possible moment.

(l) Respond promptly to any comments received from the SEC and request
acceleration of effectiveness promptly after it learns that the Commission will
not review the registration statement or after it has satisfied comments
received from the SEC.

(m) Promptly notify the Holders of Registrable Securities to be sold and confirm
such notice in writing, (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to a registration
statement or any post-effective amendment, when the same has become effective,
(ii) of the receipt of any comments from the SEC, (iii) of any request by the
SEC or any other federal or state governmental authority for amendments or
supplements to a registration statement or related prospectus, (iv) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of a registration statement, or of any
order preventing or suspending the use of any preliminary prospectus relating to
such registration statement, or the initiation of any proceedings for such
purpose(s), (v) of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (vi) of the discovery of any
event that makes any statement made in such registration statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in a registration statement, prospectus or any such document so that, in
the case of the registration statement, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, in light of
the circumstances under which they were made, and, in the case of the
prospectus, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (vii) of the Company’s reasonable determination that a
post-effective amendment to a registration statement would be appropriate. In
the event a registration statement is interfered with by any event of the kind
described in clauses (iv) through (vii) of the first sentence of this
Section 1.5(m) for more than twenty (20) days, such registration shall not be
deemed “effected” for purposes of Section 1.2(d) or Section 1.4(b).

(n) If requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such

 

C-7



--------------------------------------------------------------------------------

information as the managing underwriter or agent or such Holder reasonably
requests to be included therein, including, without limitation, with respect to
the number of Registrable Securities being sold by such Holder to such
underwriter or agent, the purchase price being paid therefor by such underwriter
or agent and with respect to any other terms of the underwritten offering of the
Registrable Securities to be sold in such offering; and make all required
filings of such prospectus supplement or post-effective amendment as soon as
practicable after being notified of the matters incorporated in such prospectus
supplement or post-effective amendment.

(o) Cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or such Holders may
request.

(p) Cooperate with each seller of Registrable Securities, any Hedging
Counterparty, and each underwriter or agent participating in the disposition of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with the Financial Industry Regulatory Authority.

(q) With respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) under the Securities Act) such
Free Writing Prospectus or other materials without the prior written consent of
the Holders of the Registrable Securities covered by such registration
statement, which Free Writing Prospectuses or other materials shall be subject
to the review of counsel to such Holders.

(r) Make all required filings of all Free Writing Prospectuses with the
Commission.

Each Holder shall be deemed to have agreed by acquisition of the Registrable
Securities that, upon receipt of any notice from the Company of the occurrence
of any event of the kind described in clauses (iv) through (vii) of subsection
(m) of this Section 1.5, such Holder will forthwith discontinue its disposition
of the Registrable Securities pursuant to the Registration Statement relating
thereto until Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by subsection (e) of this Section 1.5 and, if so
directed by the Company, will deliver to the Company all copies, other than
permanent file copies, then in Holder’s possession of the prospectus relating to
the Registrable Securities current at the time of receipt of such notice.

1.6. Registration In Connection With Hedging Transactions.

(a) The Company acknowledges that from time to time a Holder may seek to enter
into one or more Hedging Transactions with a Hedging Counterparty.
Notwithstanding anything to the contrary provided herein, the Company agrees
that, in connection with any proposed Hedging Transaction, if, in the reasonable
judgment of counsel to the Holder (after good faith consultation with counsel to
the Company), it is necessary or desirable to register under the Securities Act
such Hedging Transaction or sales or transfers (whether short or long) of
Registrable Class Securities in connection therewith, then the Company shall use
its commercially reasonable efforts to take such actions (which may include
among other things, the filing of a post-effective amendment to any shelf
registration statement to include additional or changed information that is
material or is otherwise required to be disclosed, including, without
limitation, a description of such Hedging Transaction, the name of the Hedging
Counterparty, identification of the Hedging Counterparty or its affiliates as
underwriters or potential underwriters, if applicable, or any change to the plan
of distribution) as may reasonably be required to register such Hedging
Transactions or sales or transfers of Registrable Class Securities in connection
therewith under the Securities Act in a manner consistent with the rights and
obligations of the Company hereunder with respect to the registration of
Registrable Securities.

(b) The Company agrees to include in each prospectus supplement filed in
connection with any proposed Hedging Transaction language mutually agreed upon
by the Company, the Holder and the Hedging Counterparty describing such Hedging
Transaction.

 

C-8



--------------------------------------------------------------------------------

(c) Any information regarding the Hedging Transaction included in a registration
statement or prospectus pursuant to this Section 1.6 shall be deemed to be
information provided by the Holder selling Registrable Securities pursuant to
such registration statement or prospectus for purposes of Section 1.5 of this
Agreement.

(d) If in connection with a Hedging Transaction a Hedging Counterparty or any
affiliate thereof is (or may be considered) an underwriter or selling
securityholder, then it shall be required to provide customary indemnities to
the Company regarding itself, the plan of distribution and like matters.

1.7. Furnish Information; Limitation of Obligations.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Agreement with respect to the Registrable Securities of
any selling Holder as to which a registration is being effected to furnish, that
such Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be reasonably required to effect the registration of
such Holder’s Registrable Securities.

1.8. Expenses of Registrations.

All expenses other than underwriting discounts and commissions incurred in
connection with registrations pursuant to this Section 1, including without
limitation all registration, filing and qualification fees, printers’ and
accounting fees and reasonable fees and disbursements of counsel for the Company
and one counsel for the participating Holders, shall be borne by the Company;
provided, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 1.2 or Section 1.4 as
applicable, if the registration request is subsequently withdrawn at the request
of the Holders of a majority of the Registrable Securities to be registered (in
which case all participating Holders shall bear all such expenses incurred),
unless, in the case of a registration requested under Section 1.2, the Holders
of a majority of the Registrable Securities agree to forfeit one demand
registration pursuant to Section 1.2.

1.9. Indemnification.

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder,
their respective affiliates and controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and the
partners, officers, directors members, representatives, agents and employees of
each Holder, and each such person (collectively, the “Holder Indemnified
Parties”), against any losses, claims, damages or liabilities (joint or several)
to which they may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively, a
“Violation”) by the Company: (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
without limitation any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact contained in the
Disclosure Package or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, or (iv) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by such registration
statement; and the Company will reimburse each such Holder Indemnified Party for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, that the indemnity agreement contained in this Section 1.9(a) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the written consent
of the Company, which consent shall not be unreasonably withheld, nor shall the
Company be liable in any such case to any Holder Indemnified Party for any such
loss, claim, damage,

 

C-9



--------------------------------------------------------------------------------

liability or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished by such Holder Indemnified Party under an instrument duly
executed by any such Holder Indemnified Party expressly for use in connection
with such registration by such Holder; provided further, that the foregoing
indemnity agreement with respect to any preliminary prospectus shall not inure
to the benefit of any Holder Indemnified Party from whom the person asserting
any such losses, claims, damages or liabilities purchased shares in the
offering, if a copy of the prospectus (as then amended or supplemented if the
Company shall have furnished any amendments or supplements thereto) was not sent
or given by or on behalf of such Holder Indemnified Party to such person, if
required by law so to have been delivered, at or prior to the written
confirmation of the sale of the shares to such person, and if the prospectus (as
so amended or supplemented) would have cured the defect giving rise to such
loss, claim, damage or liability. For purposes of the last proviso to the
immediately preceding sentence, the term “prospectus” shall not be deemed to
include the documents, if any, incorporated therein by reference, and no person
who participates as an underwriter in the offering or sale of Registrable
Securities or any other person, if any, who controls such underwriter within the
meaning of the Securities Act, shall be obligated to send or give any supplement
or amendment to any document incorporated by reference in any preliminary
prospectus or the final prospectus to any person other than a person to whom
such underwriter had delivered such incorporated document or documents in
response to a written request therefor. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
party and shall survive the transfer of such securities.

(b) To the extent permitted by law, each Holder shall, if shares held by such
Holder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, each of its officers who has signed the
registration statement, each person, if any, who controls the Company within the
meaning of the Securities Act, each underwriter and each other stockholder
selling securities under such registration statement against any losses, claims,
damages or liabilities (joint or several) to which any of the foregoing persons
may become subject under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereto) arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by such Holder under
an instrument duly executed by such Holder expressly for use in connection with
such registration; and each Holder shall reimburse any legal or other expenses
reasonably incurred by any person intended to be indemnified pursuant to this
Section 1.9(b), in connection with investigating or defending any such loss,
claim, damage, liability or action if it is judicially determined that there was
such violation; provided, that the indemnity agreement contained in this
Section 1.9(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
written consent of such Holder, which consent shall not be unreasonably
withheld; provided further, that the liability of each Holder under this
Section 1.9(b) shall be limited to an amount equal to the net proceeds actually
received and retained by such Holder in the registered public offering out of
which such liability arises, unless such liability arises out of or is based on
willful misconduct by such Holder.

(c) Promptly after receipt by an indemnified party under this Section 1.9 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.9, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
that an indemnified party (together with all other indemnified parties which may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by counsel in such proceeding. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this

 

C-10



--------------------------------------------------------------------------------

Section 1.9 to the extent so prejudiced, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 1.9.

(d) If the indemnification provided for in this Section 1.9 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
Violation that resulted in such loss, liability, claim, damage or expense as
well as any other relevant equitable considerations; provided, that in no event
shall any contribution by a Holder that is a selling party under this
Section 1.9(d) exceed the net proceeds from the offering received by such
Holder. The relative fault of the indemnifying party and of the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control. No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of each indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

(f) The obligations of the Company and Holders under this Section 1.9 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1 and otherwise.

1.10. Rule 144 Reporting.

With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act and any other rule or regulation of the SEC
which may permit the sale of the Registrable Securities to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to
use commercially reasonable efforts to:

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon written request: (i) a written statement by the Company as to its
compliance with the reporting requirements of SEC Rule 144 and the Exchange Act;
(ii) a copy of the most recent annual or quarterly report of the Company; and
(iii) such other reports and documents as a Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration.

1.11. Assignment of Registration Rights.

A Holder may assign any or all of its rights hereunder (but only with all
related obligations) to any person or entity to whom the Holder may transfer or
assign its Common Shares or Preferred Shares; provided, that: (i) the Company
is, within ten (10) days after such transfer, furnished with written notice of
the name and address of such transferee or assignee and the securities with
respect to which such registration rights are being assigned; and (ii) such
transferee or assignee agrees in writing to be bound by and subject to the terms
and conditions of this Agreement, including without limitation the terms and
conditions of Section 1.13 hereof.

 

C-11



--------------------------------------------------------------------------------

1.12. Limitations on Subsequent Registration Rights.

The Company shall not, without the prior written consent of the Holders of at
least a majority of the Registrable Common Securities then outstanding, enter
into any agreement with any holder or prospective holder of any securities of
the Company that would grant to such holder or prospective holder registration
rights superior to or, except with respect to piggyback or incidental
registration rights, on parity with those granted under this Section 1.

1.13. Lockup.

(a) Each Holder agrees that it will not offer, sell, contract to sell, pledge or
otherwise dispose of, directly or indirectly, any Merger Issuance Shares in any
Public Sale, enter into a transaction that would have the same effect, or enter
into any Hedging Transaction or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of the Merger Issuance
Shares in a Public Sale, whether any of these transactions are to be settled by
delivery of Merger Issuance Shares or other securities, in cash or otherwise, or
publicly disclose the intention to make any offer, sale, pledge or disposition,
or enter into any Hedging Transaction or other arrangement with respect to any
Merger Issuance Shares in any Public Sale during the period from the “Effective
Time” (as defined in the Merger Agreement) through the one-year anniversary of
the Effective Time (such period, the “Lock-Up Period”); provided, that the
restrictions set forth in this Section 1.13(a) shall terminate with respect to
40,000,000 Common Shares six months following the Effective Time with the prior
approval of the majority of the independent trust managers of the Board.

(b) The terms of this Section 1.13 shall not, during the Lock-Up Period,
restrict any offer, sale, contract to sell, pledge, Hedging Transaction or
otherwise disposition of any Merger Issuance Shares in any transaction not
directly or indirectly involving a Public Sale; provided, however, that in each
such case, the transferred Merger Issuance Shares shall be subject to all of the
provisions of this Section 1.13 of this Agreement as though the undersigned
Holder were still the Holder of such Merger Issuance Shares; and provided,
further, that the transferee must execute and deliver to the Company an
agreement stating that the transferee is receiving and holding such Merger
Issuance Shares subject to all of the restrictions set forth in this
Section 1.13.

(c) The terms of this Section 1.13 shall not prohibit or restrict any offer,
sale, contract to sell or other disposition of (x) 100 Preferred Shares to 100
different Persons and (y) up to an additional 200,000 Preferred Shares to one or
more Person(s), but only to the extent necessary to comply with the listing
requirements of the national securities exchange upon which the Preferred Shares
are listed; provided, however, that in each such case, the transferred Preferred
Shares shall be subject to all of the provisions of Section 1.13 of this
Agreement as though the undersigned Holder were still the Holder of such
Preferred Shares; and provided, further, that the transferee must execute and
deliver to the Company an agreement stating that the transferee is receiving and
holding such Preferred Shares subject to all of the restrictions set forth in
this Section 1.13.

(d) The terms of this Section 1.13 shall not prohibit or restrict: (i) any
disclosure by any Holder in a Schedule 13D or 13G under the Exchange Act of
(x) its beneficial ownership of any Merger Issuance Shares, (y) any of the
transactions contemplated by Section 1.13(c) or (z) its general intent to
dispose of any Merger Issuance Shares (which stated intent shall not include any
specific plan or expectation to dispose of any Merger Issuance Shares, other
than the distribution of such shares to the owners of the Holder), subject to
its compliance with this Section 1.13, from time to time; or (ii) any Holder
from exercising its rights under this Agreement to require the Company to file a
registration statement under the Securities Act to register all or any part of
the Merger Issuance Shares for resale at any time after the six month
anniversary hereof.

(e) Each Holder agrees that its registration rights relating to the Registrable
Securities set forth in this Agreement shall be subject to material compliance
with the restrictions set forth in this Section 1.13.

1.14. Confidential Information.

Each Holder of Registrable Securities agrees that any information obtained
pursuant to this Agreement which the Company identifies to be proprietary to the
Company or otherwise confidential will not be disclosed

 

C-12



--------------------------------------------------------------------------------

without the prior written consent of the Company. Notwithstanding the foregoing,
each Holder of Registrable Securities may disclose such information, on a need
to know basis, to their employees, accountants or attorneys (so long as each
such person to whom confidential information is disclosed agrees to keep such
information confidential) or to the extent required by applicable law, rule,
regulation or court order. Each Holder of Registrable Securities further
acknowledges, understands and agrees that any confidential information will not
be utilized in connection with purchases and/or sales of the Company’s
securities except in compliance with applicable state and federal antifraud
statutes.

1.15. Termination of Registration Rights.

No Holder shall be entitled to exercise any right provided for in this Section 1
after such time at which all Registrable Securities held by such Holder (and any
affiliate of the Holder or other person with whom such Holder must aggregate
sales under Rule 144 of the Securities Act) can be sold without restriction
(including volume and manner-of-sale restrictions) on a single day without
registration in compliance with Rule 144 of the Securities Act (or any similar
provision then in effect) and such Holder has received, upon such Holder’s
request, an opinion of counsel to the Company to that effect.

2. Representations and Warranties of the Company.

The Company represents and warrants to the Holders as follows:

(a) The Company is duly organized, validly existing and in good standing under
the laws of the State of Texas.

(b) The Company has the requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution and
delivery by the Company of this Agreement have been duly authorized and approved
by all necessary corporate action on the part of the Company. This Agreement has
been duly executed and delivered by the Company and constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except to the extent that its enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

(c) The execution and delivery by the Company of this Agreement and the
performance of its obligations hereunder and compliance with the terms hereof do
not and will not violate any provision of law, any order of any court or other
agency of government, the Company’s declaration of trust or any provision of any
indenture, agreement or other instrument to which it or any of its properties or
assets is bound, and will not conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of the Company.

3. Miscellaneous.

3.1. Effectiveness.

This Agreement shall become effective as of the Effective Time (as defined in
the Merger Agreement).

3.2. Successors and Assigns.

This Agreement will be binding upon and will inure to the benefit of the
signatories hereto and their respective successors and permitted assigns
(including transferees of any shares of Registrable Securities). Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement.

3.3. Governing Law.

This Agreement will be governed by and construed in accordance with the internal
Laws of the State of Delaware applicable to contracts made and wholly performed
within such state, without regard to any applicable conflict of laws principles.

 

C-13



--------------------------------------------------------------------------------

3.4. Counterparts.

This Agreement may be executed in two or more counterparts, all of which will be
considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that each party need not sign the same counterpart.

3.5. Notices.

All notices required or permitted pursuant to this Agreement will be in writing
and will be deemed to be properly given when actually received by the Person
entitled to receive the notice at the address set forth on Exhibit A hereto, or
at such other address as a party may provide by notice to the other.

3.6. Attorneys’ Fees.

If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

3.7. Amendments and Waivers.

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
(with the approval of a majority of the independent managers of the Company’s
board of trust managers) and the holders of at least a majority of the
Registrable Securities then outstanding. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
Registrable Securities then outstanding, each future holder of all such
Registrable Securities and the Company.

3.8. Other Agreements.

Neither the Company nor any of its subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its subsidiaries, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of impairing the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof.

3.9. Specific Performance.

The parties hereby acknowledge and agree that the failure of any party to
perform its agreements and covenants hereunder, including its failure to take
all actions as are necessary on its part to the consummation of the
Transactions, will cause irreparable injury to the other parties for which
damages, even if available, will not be an adequate remedy. Accordingly, each
party hereby consents to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of such party’s obligations and to
the granting by any court of the remedy of specific performance of its
obligations hereunder.

3.10. Severability.

The illegality or partial illegality of any of this Agreement, or any provision
hereof, will not affect the validity of the remainder of this Agreement, or any
provision hereof, and the illegality or partial illegality of this Agreement
will not affect the validity of this Agreement in any jurisdiction in which such
determination of illegality or partial illegality has not been made, except in
either case to the extent such illegality or partial illegality causes this
Agreement to no longer contain all of the material provisions reasonably
expected by the parties to be contained therein.

3.11. Rules of Construction.

(a) When a reference is made in this Agreement to Articles, Sections,
Exhibits or Schedules, such reference will be to an Article or Section or
Exhibit or Schedule to this Agreement unless otherwise indicated.

 

C-14



--------------------------------------------------------------------------------

Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”
Unless the context otherwise requires, (i) “or” is disjunctive but not
necessarily exclusive, (ii) words in the singular include the plural and vice
versa, and (iii) the use in this Agreement of a pronoun in reference to a party
hereto includes the masculine, feminine or neuter, as the context may require.
This Agreement will not be interpreted or construed to require any Person to
take any action, or fail to take any action, that would violate any applicable
Law.

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

3.12. Entire Agreement.

This Agreement constitutes the entire agreement and all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement.

[Remainder of page intentionally left blank]

 

C-15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company, CIM and CIM GP have caused this
Registration Rights and Lockup Agreement to be signed by its officer thereunto
duly authorized, all as of the date first written above.

 

PMC COMMERCIAL TRUST By:     Name:     Title:    

 

CIM URBAN REIT, LLC By:     Name:     Title:    

 

CIM URBAN PARTNERS GP, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

Exhibit A

Addresses For Notices

 

PMC COMMERCIAL TRUST       

 

CIM URBAN REIT, LLC       

 

CIM URBAN PARTNERS GP, LLC       